DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 3/19/19; 8/31/20; 12/17/20; 5/17/21 has/have been acknowledged and is/are being considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "at least one of the wires or of one the strands" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 12, 14 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goedeke et al. (U.S. Pat. 2018/0161577 hereinafter “Goedeke”).
Regarding claim 1, Goedeke discloses a manufacturing method for a multielectrode system, comprising: providing several conductors, which are electrically conductive in their longitudinal direction (e.g. ¶¶73-74), bundling the conductors at a proximal portion of the multielectrode system by means of a sheath surrounding the conductors at least partially to form a conductor bundle configured to be used as a lead of the multielectrode system (e.g. ¶¶ 118, 727), and providing several ring electrodes each surrounding at least partially one of the conductors at a distal portion of the multielectrode system (e.g. ¶699) and electrically connecting the ring electrodes and the conductors to form a multielectrode array of the multielectrode system, wherein the multielectrode array is configured to be in a longitudinally extended or in a transversally expanded configuration (e.g. Abstract; ¶61).
Regarding claim 2, Goedeke further discloses wherein the transversally expanded configuration is a spherically or a conically expanded configuration (e.g. see Figs. 22A-22M).
Regarding claim 3, Goedeke further discloses wherein the transversally expanded configuration is a rest position of the multielectrode array, which is changeable into the longitudinally extended configuration by inserting the multielectrode array into a sleeve or a catheter (e.g. see Figs. 22A-22M).
Regarding claim 4, Goedeke further discloses further comprising: providing a tube extending within the conductor bundle (e.g. ¶196), providing a guidewire extending within the tube and the multielectrode array (e.g. ¶196), and attaching the guidewire to a distal tip portion of the multielectrode system so that a pulling of the guidewire leads to a change of the multielectrode array from the longitudinally extended to the transversally expanded configuration (e.g. Figs. 31a-c, 37j; ¶¶361, 872).
Regarding claim 5, Goedeke further discloses wherein the conductors comprise a shape memory alloy configured to be in the longitudinally extended and the transversally expanded configuration (e.g. ¶¶ 72, 117, 466).
Regarding claim 6, Goedeke further discloses wherein the conductors are coated with a thermally shaped polymer configured to be in the longitudinally extended and the transversally expanded configuration (e.g. ¶739).
Regarding claim 7, Goedeke further discloses wherein the transversally expanded configuration of the multielectrode array is a partially open configuration comprising accessible slits between adjacent conductors (e.g. see Figs. 22a-d).
Regarding claim 8, Goedeke further discloses wherein the bundling is a heating of the sheath, which is a heat shrink (e.g. ¶¶ 191, 220, 856).
Regarding claim 9, Goedeke further discloses further comprising: providing the sheath around the conductors also in the distal portion of the multielectrode system (e.g. ¶739), and partially removing the sheath to expose at least a ring electrode portion of one of the ring electrodes (e.g. ¶739).
Regarding claim 10, Goedeke further discloses further comprising: providing at least one conductor and one ring electrode in the distal portion of the multielectrode system at least partially with a sub-sheath (e.g. ¶739), and partially removing the sub-sheath to expose at least a ring electrode portion of the ring electrode (e.g. ¶739).
Regarding claim 12, Goedeke discloses a multielectrode system, comprising: several conductors, which are electrically conductive in their longitudinal direction (e.g. ¶¶73-74), a sheath surrounding the conductors at least partially to form a conductor bundle configured as a lead of the multielectrode system (e.g. ¶¶ 118, 727), and several ring electrodes each surrounding one of the conductors at a distal portion of the multielectrode system at least partially, wherein the ring electrodes are electrically connected to the conductors to form a multielectrode array (A) of the multielectrode system (e.g. ¶699), and wherein the multielectrode array is configured to be in a longitudinally extended or in a transversally expanded configuration (e.g. Abstract; ¶61).
Regarding claim 14, Goedeke further discloses wherein at least one of the several conductors is a strand of several wires or a bundle of several strands comprising several wires (e.g. ¶445).
Regarding claim 16, Goedeke further discloses wherein the strand and/or the bundle comprises a sub-guidewire (e.g. 845).
Regarding claim 17, Goedeke further discloses wherein at least one of the several conductors is a wire (e.g. ¶445).
Regarding claim 18, Goedeke further discloses wherein a diameter of the multielectrode system is in a range between 0.5 and 2.5 mm and the multielectrode system comprises between 2 and 150 ring electrodes (e.g. ¶740; see Fig. 22E).
Regarding claim 19, Goedeke further discloses that incorporated in a multielectrode unit further comprising a pulse generator (e.g. 104) configured to control the multielectrode system (e.g. ¶445).
Regarding claim 20, Goedeke further discloses that it is used for applications within the fields of neuro modulation, electrophysiology or cardiac rhythm management (e.g. ¶47).
Allowable Subject Matter
Claims 11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827. The examiner can normally be reached Monday-Thursday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REX R HOLMES/Primary Examiner, Art Unit 3792